NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted October 12, 2018 *
                                Decided January 9, 2019

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL S. KANNE, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

No. 18-1082                                     Appeal from the
                                                United States District Court
JAMES CHELMOWSKI,                               for the Northern District of Illinois,
     Plaintiff-Appellant,                       Eastern Division.

      v.                                        No. 1:17-cv-07070

AT&T MOBILITY LLC,                              Virginia M. Kendall,
     Subpoena Respondent-Appellee.              Judge.

                                       ORDER

      This appeal is successive to Case Nos. 15-1292, 16-1855, and 16-3539.

       In No. 15-1292, we affirmed an order denying James Chelmowski’s motion to
vacate an arbitration award. Chelmowski initiated arbitration proceedings against
AT&T accusing the cell-phone carrier of failing to “port,” or transfer, his cell-phone
number when he switched to another carrier. He also alleged that AT&T improperly
deleted some of his voicemails. An arbitrator ruled against him. The district court denied


      *
         After examining the briefs and record, we concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP.
P. 34(a)(2)(C).
No. 18-1082                                                                        Page 2

Chelmowski’s motion to vacate the award and granted AT&T’s motion to confirm it. On
appeal Chelmowski did not challenge the merits of that ruling but instead lodged
several complaints about the judge’s procedures for handling the matter. We found no
error and affirmed. Chelmowski v. AT&T Mobility LLC, 615 F. App’x 380 (7th Cir. 2015).

        In No. 16-1855, Chelmowski sought review of the denial of his Rule 60(b) motion
to reopen the judgment. See FED. R. CIV. P. 60(b). The motion was nothing more than an
effort to relitigate matters conclusively resolved by the arbitrator based on events
postdating the arbitration and other irrelevancies. The judge properly denied it. In No.
16-3539, Chelmowski sought review of an order from a different district judge denying
his motion to vacate a second arbitration award involving the same essential dispute with
AT&T. In the second arbitration, Chelmowski sought to relitigate matters already
resolved against him and predictably lost on preclusion grounds. Chelmowski raised
baseless arguments that the arbitrator committed misconduct and exceeded her powers.
See 9 U.S.C. § 10(a)(3)–(4). The judge quite properly rejected these arguments. We
consolidated No. 16-3539 with No. 16-1855 and in a single order summarily affirmed.
Chelmowski v. AT&T Mobility LLC, 678 F. App’x 420 (7th Cir. 2017). Because both appeals
were frivolous, we also ordered Chelmowski to show cause why sanctions should not be
imposed under Rule 38 of the Federal Rules of Appellate Procedure and later imposed a
$500 sanction, which Chelmowski paid.

        Having lost his repeated attempts to sue AT&T over the dispute about his
cell-phone number, Chelmowski turned to another tactic. He served Freedom of
Information Act (“FOIA”) requests on the Federal Communications Commission
seeking any documents related to him or his dispute with AT&T. He then filed two
lawsuits in the District of Columbia complaining about the government’s FOIA
responses and used these suits as vehicles for serving third-party subpoenas on AT&T
entities. Litigation over compliance with the subpoenas occurred in the Northern District
of Illinois. Judge Sharon Coleman denied Chelmowski’s motion to enforce several of
these subpoenas, ruling that he had “not shown any basis in law or in fact for this [c]ourt
to allow the request” to “compel discovery from a third-party, AT&T.” Minute Entry,
Chelmowski v. FCC, No. 1:16-cv-5587 (N.D. Ill. Aug. 24, 2016), ECF No. 24.

        The present appeal is from an order by Judge Virginia Kendall granting AT&T’s
motion to quash Chelmowski’s most recent subpoena. She ruled that the subpoena has
no conceivable relevance to the pending action in the District of Columbia district court.
She also told Chelmowski that there were grounds to sanction him “for being an abusive
filer,” but in the end she simply granted the motion to quash and warned him: “[Y]ou
No. 18-1082                                                                       Page 3

are facing further action by courts if you don’t let this go.” Minute Entry, Chelmowski v.
AT&T Mobility LLC, No. 1:17-cv-07070 (N.D. Ill. Dec. 11, 2017), ECF No. 17. Chelmowski
did not let it go. He filed a Rule 59(e) motion to alter or amend the judgment. Judge
Kendall denied the motion, finding it frivolous. Transcript at 17–18, Chelmowski v. AT&T
Mobility LLC, No. 1:17-cv-07070 (N.D. Ill. Nov. 20, 2017), ECF No. 14. Chelmowski
appealed.

       This latest appeal is frivolous. Judge Kendall properly quashed the subpoena on
relevance grounds, but there is another compelling justification for her decision:
Chelmowski interposed the subpoena for the improper purpose of harassing AT&T in
his never-ending, groundless vendetta over the failed “porting” of his cell-phone
number. See FED. R. CIV. P. 45(d)(3)(A)(iv) (permitting the court to quash a subpoena that
“subjects a person to undue burden”); id. R. 26(g)(1)(B)(ii) (requiring parties to certify
that discovery requests are not interposed “for any improper purpose, such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation”). Chelmowski’s
objection to AT&T’s standing is baseless. For these reasons we summarily affirm.

      Chelmowski is ordered to show cause why sanctions should not be imposed
under Rule 38 of the Federal Rules of Appellate Procedure. His response is due within
14 days from the date of this order.

                                         AFFIRMED AND ORDER TO SHOW CAUSE ENTERED.